WICKER, Judge,
concurring in part:
I agree with the majority’s position that. the trial court properly denied defendant’s motion to suppress statements. However, I respectfully concur in part with the majority’s discussion relative to the motion to suppress blood analysis results.
I am very mindful of the gravity of the tragic occurrence which formed the basis for the prosecution in this case since two young children died. For this reason I reluctantly concur with the majority opinion but feel compelled to follow the guidelines enunciated by the Louisiana Supreme Court in State v. Rowell, infra at 800.